DETAILED ACTION
This action is in response to Application No. 17/166,290 originally filed 02/03/2021. The amendment presented on 07/25/2022 which provides amendments to claims 1, 7, 19, and 22-25 and cancels claim 6 and 21 is hereby acknowledged. Claims 1-25 are subject to the restriction requirement set forth on 09/13/2021. Claims 3-5 and 7-20 were previously withdrawn. Claims 1, 2, 22-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/25/2022, with respect to pending claims 1-5 and 7-25 have been fully considered and are persuasive.  The art rejections of 04/26/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia Wu on 08/12/2022.

The application has been amended as follows: 
Please CANCEL Claims 3-5 and 7-20.
Allowable Subject Matter
Claims 1, 24, and 25 are allowed.
	Further depending claims 2, 22-23 are allowed based on their dependence from an allowable base claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are directed to the elected embodiment of Species F related to Figure 19-23. The claimed invention is directed to the pixel circuit as seen in Figure 19 and the timing diagrams as seen in the remaining figures 20-23. The amended portion of the claimed invention (based on the submitted amendments of 07/25/2022) are from the indicated allowable subject of previous claim 21. The claimed invention is thus directed to the pixel circuit as shown in Figure 19 and further directed to the operation sequence of the pixel circuit as seen in Figures 20-23. The most relevant prior art of record, Na U.S. Patent Application Publication No. 2021/0366397 A1 and Jung et al. U.S. Patent Application Publication No. 2016/0351122 A1 does not fairly suggest either alone or in combination the now recited features of the independent claims. It is therefore respectfully submitted claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626